HALL, Justice.
Appellant Roger Rasbach filed this suit against appellee W. F. Minchen in August, 1971, to recover the balance due under a contract for personal services rendered by appellant for appellee, and for attorney’s fees. The case was dismissed for want of prosecution on May 5,1977. - Appellant filed a motion to reinstate the case on the docket. After a hearing, the court denied the motion on July 29,1977. This appeal resulted. In his single point of error appellant asserts the trial court abused its discretion in denying his motion to reinstate. We overrule this contention, and affirm the judgment.
Findings of fact and conclusions of law were neither requested nor filed. And, the record does not contain a statement of facts. Under these circumstances we must presume that evidence was adduced at the hearing on the motion to reinstate which supported the implied findings upon which the court based its judgment. Mays v. Pierce, 154 Tex. 487, 281 S.W.2d 79, 82 (1955); Guthrie v. National Homes Corporation, 394 S.W.2d 494, 495 (Tex.Sup. 1965); Renfro Drug Co. v. Lewis, 149 Tex. 507, 235 S.W.2d 609, 613 (1950).
The judgment is affirmed.